Citation Nr: 0817600	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to December 
2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the appellants claim of service connection for the 
cause of the veteran's death.

In September 2003, a few months prior to the veteran's death, 
the veteran filed a VA Form 9 equivalent (substantive appeal) 
thereby perfecting appeals for increased rating claims 
pertaining to neck, ankle, knee, shoulder, sinus, and eye 
disabilities.  So, these claims were clearly "pending" for 
purposes of determining entitlement to accrued benefits.  In 
February 2004, shortly after the veteran's death, the 
appellant submitted a claim for burial benefits.  In 
addition, in November 2004 the appellant submitted an 
application for Dependency Indemnity Compensation (DIC) 
benefits.  As such, a claim for accrued benefits was timely 
filed, within one year of the veteran's death in January 
2004.  See 38 C.F.R. § 3.1000(c) (2007).  However, the RO has 
not adjudicated the appellant's claims for accrued benefits.  
Accordingly, this matter is REFERRED to the RO for 
appropriate development.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a bilateral ankle disability, a bilateral 
knee disability, cervical and lumbar spine disabilities, a 
bilateral shoulder disability, tinnitus, sinusitis, hearing 
loss, a bilateral eye disability, hemorrhoids, cystic acne 
and facial scarring, irritable bowel syndrome, and allergic 
rhinitis; the combined evaluation for the service-connected 
disabilities was 50 percent.

2.  The veteran's service-connected ankle disabilities played 
a material causal role in his death.


CONCLUSION OF LAW

A disability incurred during active duty caused or 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim for service connection for cause of 
the veteran's death.  In light of the Board's favorable 
decision in this matter, no further development with respect 
to this claim is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2007).

General Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's certificate of death shows that he died on 
January [redacted], 2004.  The immediate cause of death was a massive 
cerebrovascular accident and traumatic carotid artery 
dissection that occurred as a consequence of a fall.  This 
certificate notes that the veteran fell on November [redacted], 2003 
at 12:00 noon, off of a curb, and outside an office building.

At the time of the veteran's death, service connection was in 
effect for a bilateral ankle disability, a bilateral knee 
disability, cervical and lumbar spine disabilities, a 
bilateral shoulder disability, tinnitus, sinusitis, hearing 
loss, a bilateral eye disability, hemorrhoids, cystic acne 
and facial scarring, irritable bowel syndrome, and allergic 
rhinitis; the combined evaluation for the service-connected 
disabilities was 50 percent.

In his final correspondence to the agency, but prior to a 
November 2004 fall, the veteran stated that he suffered from 
severe injuries to his ankles and that he was under medical 
orders to stop exercise due to weak and painful ankles that 
twist frequently.

A November 5, 2004 x-ray study from the veteran's treating 
physician notes soft tissue swelling about the ankle.  
Treatment notes associated with this record the veteran's 
current complaints of having fallen the day before and 
suffering head trauma, right chest wall trauma, and a twist 
to the left ankle.

December 2003 records note a long history of ankle sprains 
and instability.  A magnetic resonance imaging (MRI) study of 
the left ankle from that month indicates the veteran suffered 
from a rupture of his anterior talofibular ligament and 
peroneus longus tendinopathy.

On January 18, 2004 the veteran reported for his final 
hospitalization complaining of a loss of vision on his right 
side, a headache, and developing left side weakness.  His 
hospital course was characterized by treatment of an acute 
stroke, with complications including vessel rupture and 
subsequent mild subarachnoid hemorrhage.  A decline of 
neurological status continued progressively until care was 
withdrawn and the veteran died on January [redacted], 2004.  Records 
associated with this hospitalization note a history of 
falling within the three months prior to his stay.

A July 2005 VA medical opinion was obtained.  After reviewing 
the claims file and discussing pertinent past service and 
medical history, the examiner noted that the veteran's fall 
did contribute to rupture of his antalofibular ligament.  
This opinion goes on to say that a link between the veteran's 
service connected disability cannot be established without 
resorting to speculation due to a lack of eye witnesses who 
could report whether the veteran's ankle gave way prior to 
his fall.  The final diagnosis as death due to massive 
cerebrovascular accident, traumatic carotid artery 
dissection, due to fall.  

So, here, there is medical evidence, in the form of a death 
certificate, indicating that the veteran fell off of a curb 
and that this fall contributed to his death.  In early 
November 2003, he was immediately seen for his ankle as a 
result of fall, at which time soft tissue swelling was 
observed and the veteran did strike his head and chest.  
There is medical evidence of ankle instability prior to the 
veteran's fall and death.  The veteran's spouse contends that 
the veteran fell as a result of his ankle instability, which 
was consistently reported by the veteran during the pendency 
of the increased rating claim that was still on appeal at the 
time of his death.  There is no medical evidence against such 
a relationship.  Resolving all reasonable doubt in favor of 
the appellant, the Board finds that the veteran's service-
connected ankle disabilities played a material causal role in 
his death and service connection for the cause of the 
veteran's death is in order.  Accordingly, service connection 
for the cause of the veteran's death is warranted.

ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


